     Case 3:20-cv-00572-K Document 2 Filed 03/06/20     Page 1 of 7 PageID 103



                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

WHITE ROCK MONTESSORI                    §
ELEMENTARY SCHOOL OF THE                 §
GOOD SAMARITAN, INC. d/b/a               §
WHITE ROCK MONTESSORI,                   §
                                         §
             Plaintiff,                  §
                                         §
v.                                       §        Civil Action No. 3:20-CV-0572-K
                                         §
JESSICA BROWN WILSON, as Next            §
Friend to G.E.W. and DOES 1-100,         §
                                         §
             Defendant.                  §

                                     ORDER

       Before the Court is Defendant Jessica Brown Wilson’s Notice of Removal (Doc.

No. 1). Defendant removed this case to federal court on the basis of federal question

jurisdiction. After reviewing the Notice of Removal, the Court sua sponte questions

whether removal is proper. See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583

(1999) (federal courts have independent duty to examine their own subject matter

jurisdiction). Because the Court concludes it lacks subject matter jurisdiction, the

Court must REMAND this case. See 28 U.S. § 1447(c).




ORDER – PAGE 1
   Case 3:20-cv-00572-K Document 2 Filed 03/06/20           Page 2 of 7 PageID 104



      A federal court has no power to adjudicate claims where subject matter

jurisdiction does not exist and, consequently, must dismiss the action. Stockman v. Fed.

Election Comm’n, 138 F.3d 144, 151 (5th Cir. 1998); see FED. R. CIV. P. 12(h)(3). The

Court has an obligation to examine its subject matter jurisdiction sua sponte at any time.

See FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 230-31 (1990); see also Ruhrgas AG,

526 U.S. at 583 (“[S]ubject-matter delineations must be policed by the courts on their

own initiative even at the highest level.”). “If at any time before a final judgment it

appears that the district court lacks subject matter jurisdiction, the case shall be

remanded.” 28 U.S. § 1447(c).

      A defendant may remove an action filed in state court to federal court if the

action is one that could have originally been filed in federal court. See 28 U.S.C.

§ 1441(a). Federal courts have limited jurisdiction and generally may only hear a case

of this nature if it involves a question of federal law or where diversity of citizenship

exists between the parties. See id. §§ 1331 & 1332. “As a general rule, absent diversity

jurisdiction, a case will not be removable if the complaint does not affirmatively allege

a federal claim.” Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003). The removing

party bears the burden of establishing that federal jurisdiction exists. Miller v. Diamond

Shamrock Co., 275 F.3d 414, 417 (5th Cir. 2001); De Aguilar v. Boeing Co., 47 F.3d

1404, 1408 (5th Cir. 1995).




ORDER – PAGE 2
   Case 3:20-cv-00572-K Document 2 Filed 03/06/20           Page 3 of 7 PageID 105



      Defendant removed this case on the basis of federal question jurisdiction.

(Defendant’s Notice of Removal does not allege diversity jurisdiction and the removal

record does not provide any basis for finding diversity jurisdiction exists.) Federal

question jurisdiction “exists when ‘a well-pleaded complaint establishes either that

federal law creates a cause of action or that the plaintiff’s right to relief necessarily

depends on resolution of a substantial question of federal law.’” Borden v. Allstate Ins.

Co., 589 F.3d 168, 172 (5th Cir. 2009) (quoting Franchise Tax Bd. v. Constr. Laborers

Vacation Trust, 463 U.S. 1, 27-28 (1983)). “A civil action filed in a state court may be

removed to federal court if the claim is one ‘arising under’ federal law,” and, “[t]o

determine whether the claim arises under federal law, we examine the ‘well pleaded’

allegations of the complaint and ignore potential defenses: [A] suit arises under the

Constitution and laws of the United States only when the plaintiff’s statement of his

own cause of action shows that it is based upon those laws or that Constitution.”

Anderson, 539 U.S. at 6 (citation and internal quotations omitted). “A federal question

exists ‘if there appears on the face of the complaint some substantial, disputed question

of federal law.’” In re Hot-Hed Inc., 477 F.3d 320, 323 (5th Cir. 2007) (internal

quotation omitted). “[T]here is generally no federal jurisdiction if the plaintiff properly

pleads on a state law cause of action.” MSOF Corp. v. Exxon Corp., 295 F.3d 485, 490

(5th Cir. 2002).




ORDER – PAGE 3
   Case 3:20-cv-00572-K Document 2 Filed 03/06/20          Page 4 of 7 PageID 106



       Defendant states, “Removal is proper because the counterclaims present federal

questions.” See Def.’s Notice of Removal (Doc. No. 1), § 6. Defendant provides no

further explanation or allegations. Notably, Defendant fails to identify the relevant

state court document or even provide a citation to the attached removal documents.

Nor does Defendant even identify the alleged federal questions raised. Instead, the

Court was left to sift through a single 99-page exhibit, with no index, of every state

court document that Defendant attached to her Notice of Removal. For this reason

alone, the Court concludes Defendant wholly failed to carry her burden of establishing

federal question jurisdiction exists under 28 U.S.C. § 1331 and the case must be

remanded because the Court lacks subject matter jurisdiction. See Miller, 275 F.3d at

417.

       Even upon reviewing the attached state court documents, the Court finds

Defendant fails to meet her burden. Defendant’s Original Answer, filed in state court

on December 23, 2019, contains no counterclaims. Continued review of the 99-page

Exhibit A lead the Court to “Class Action Counterclaim Against White Rock

Montessori”, the very last document beginning on page 86. In this “Class Action

Counterclaim”, Defendant, as next friend to G.E.W. and Does 1-100, asserts

“counterclaims” against Plaintiff for violations of Title IX, the Equal Protection Clause

of the 14th Amendment, and Section 1983. (It does not appear from the removal




ORDER – PAGE 4
   Case 3:20-cv-00572-K Document 2 Filed 03/06/20            Page 5 of 7 PageID 107



documents that this “Class Action Counterclaim” was filed in the state court action

before removal.)

       It is well-established that a counterclaim, even if it is based in federal law or

raises a disputed question of federal law, will not support federal question jurisdiction

for removal purposes. See Vaden v. Discover Bank, 556 U.S. 49, 60 (2009) (“Nor can

federal question jurisdiction rest upon an actual or anticipated counterclaim.”); id. at

62 (“Under our precedent construing § 1331 . . ., counterclaims, even if they rely

exclusively on federal substantive law, do not qualify a case for federal-court

cognizance.”); Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831

(2002) (“[A] counterclaim—which appears as part of the defendant’s answer, not as

part of the plaintiff’s complaint—cannot serve as the basis for ‘arising under’

jurisdiction.”); Jefferson County, Ala. v. Acker, 527 U.S. 423, 430 (1999); Caterpillar Inc.

v. Williams, 482 U.S. 386, 393 (1987); Stump v. Potts, 322 F. App’x 379, 380 (5th Cir.

2009); Metro Ford Truck Sales, Inc. v. Ford Motor Co., 145 F.3d 320, 326-27 (5th Cir.

1998) (“[T]he federal question must be presented by plaintiff’s complaint as it stands

at the time the petition for removal is filed and the case seeks entry into the federal

system. It is insufficient that a federal question has been raised as a matter of defense

or as a counterclaim.”).




ORDER – PAGE 5
   Case 3:20-cv-00572-K Document 2 Filed 03/06/20           Page 6 of 7 PageID 108



      Defendant did not allege, must less show, that Plaintiff raised any federal law

causes of action or any substantial, disputed question or issue of federal law in

Plaintiff’s single state law claim for breach of contract. Moreover, the Court’s review

of Plaintiff’s First Amended Petition reveals no allegations to support federal question

jurisdiction. The sole basis for Defendant’s removal of this state court action to federal

court is her “Class Action Counterclaim”. See Def.’s Notice of Removal (Doc. 1), ¶ 6.

Defendant has a mistaken understanding of federal jurisdiction in contending that this

Court has subject matter jurisdiction over a state law breach of contract action because

she asserts a “Class Action Counterclaim” claiming federally protected rights. See

Vaden, 556 U.S. at 60-62. Simply raising a counterclaim in response to Plaintiff’s

lawsuit does not confer federal question jurisdiction on this Court for purposes of

removal. See Medina v. Ramsey Steel Co., 238 F.3d 674, 680 (5th Cir. 2001) (“Thus, to

support removal, the defendant must show that a federal right is an essential element

of the plaintiff’s cause of action.”); Stump, 322 F. App’x at 380 (“The fact that Potts

brought up possible federal question claims in her answer and counterclaim cannot be

considered in determining the existence of removal jurisdiction. Therefore, the district

court lacked jurisdiction to allow the removal of the action.”). Defendant makes no

showing, nor can she based on Plaintiff’s First Amended Petition as it stood at time of




ORDER – PAGE 6
   Case 3:20-cv-00572-K Document 2 Filed 03/06/20         Page 7 of 7 PageID 109



removal, that a federal right is an essential element of Plaintiff’s breach of contract

claim. See Medina, 238 F.3d at 680; see also Metro Ford Truck Sales, 145 F.3d at 327.

      Federal courts have “a continuing obligation to examine the basis for their

jurisdiction.” MCG, Inc. v. Great W. Energy Corp., 896 F.2d 170, 173 (5th Cir. 1990).

The Court may raise the jurisdictional issue sua sponte at any time. Id. Defendant

does not carry her burden to show that this Court has subject matter jurisdiction. 28

U.S.C. §§ 1331, 1441(a). Because the Court lacks subject matter jurisdiction, this

case must be remanded. Id. § 1447(c). This case is hereby remanded to the 44th

Judicial District Court, Dallas County, Texas.

      SO ORDERED.

      Signed March 6th, 2020.

                                        ______________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




ORDER – PAGE 7
